Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a method of identifying microsatellite sequences associated with tumor/cancer.
Group II, claims 7-11, drawn to a method of detecting/prognosing/predicting treatment efficiency/treatment of cancer.
Group III, claim 12, drawn to a kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
37 CFR 1.475 (b), states that claims drawn to different categories of invention  will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
(1) A product and a process of producing the product
(2) A product and a process of using the product
(3) A product, process of producing the product, and a process of using the product

(5) A product, a process of producing the product, and an apparatus of means to carryout the process.
An application containing claims to more or less than one of the “combinations of categories” of inventions set forth above, unity of invention might not be present. (MPEP 1850).
	Inventions covered by Groups I and II are not within the single category of inventions as defined under 37 CFR 1.475 (b) because the method of Group II is a second additional method of use and therefore, deemed lack unity of invention in pursuant to 37 CFR 1.475(b).  
In addition, Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the product of a kit comprising a first hydrolysis probe and a second hydrolysis probe one of which is for a wildtype microsatellite sequence and the other which lies outside of the microsatellite sequence is differentially labeled, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dietmaier et al. (Laboratory Investigation, 2001, vol. 81, no. 10, pages 1453-1456, already cited in the IPER dated August 2, 2018) who teach the use of two differentially labeled probes (LC-Red 640 and LC-Red 705) which allow distinction among normal and tumor tissue based on the present/absence of microsatellite instability (see Figure 2).

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 16, 2021
/YJK/